WARD, Circuit Judge.
This is a motion to punish one_ Joseph Greenberg, sued as Joseph Goldberg, for violation of an injunction issued against him upon his default.
Proofs of contempt ought to be very convincing. In this case the affidavits are complicated and confusing. One Case and one Moody say that on April 8, 1910, they saw the defendant taking a Victrola machine from a delivery wagon into the office of one Maclcsoud at 80 Greenwich street. After that the defendant went in the wagon to several places, at some of which he collected or delivered talking machines and records which were infringements; Case and Moody following in a taxicab. Macksoud is evidently aiding the complainants to obtain evidence of violation of the injunction by defendant, and I think it quite clear that his dealings were not with the defendant, but with his son, Meyer Greenberg. It may be that Case and Moody followed Meyer, and not Joseph, Greenberg in the taxicab. While the affidavits do create considerable doubt about Joseph Greenberg’s good faith, I am not sufficiently convinced to punish him for contempt.
Motion denied.